Citation Nr: 0008440	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  97-16 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for myositis 
ossificans of the right hip, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for peptic ulcer 
disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1954 to June 
1956, and from November 1963 to November 1967.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an October 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The Board reiterates its instructions from the March 1999 
Remand for the RO to review the record and determine if the 
issues are correct.


REMAND

The appeal was remanded in March 1999 in order for the RO to 
afford the appellant a Travel Board hearing.  The Travel 
Board hearing was conducted in October 1999.  The tape of the 
hearing was damaged to the extent that a transcript could not 
be made.  The appellant was so informed in February 2000, and 
indicated his desire to reschedule a Travel Board hearing.

Accordingly, this appeal is REMANDED for the following 
action:

The RO should schedule a Travel Board 
hearing.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 3 -


